An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-450
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 October 2014

STATE OF NORTH CAROLINA

      v.                                      Vance County
                                              No. 13 CRS 1308
ANTHONY SCOTT


      Appeal by defendant from order entered 12 December 2013 by

Judge Robert H. Hobgood in Vance County Superior Court.                       Heard

in the Court of Appeals 22 September 2014.


      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General Joseph Finarelli, for the State.

      Kevin P. Bradley for defendant-appellant.


      McCULLOUGH, Judge.


      On   28   February     2008,     Anthony    Scott    (“defendant”)       pled

guilty to second-degree rape and was sentenced to a term of

seventy to ninety-three months imprisonment.                    On 12 December

2013, the trial court entered an order requiring that defendant

be enrolled in the satellite-based monitoring (“SBM”) program

for the remainder of his natural life.              Defendant appeals.

      Defendant argues that the classification of second-degree

rape as an “aggravated offense” per se requiring SBM violated
                                          -2-
his constitutional rights to due process and equal protection.

However, “[o]ur appellate courts will only review constitutional

questions raised and passed upon at trial.” State v. Mills, __

N.C.     App.   __,    __,   754 S.E.2d 674,   678    (2014)       (citations

omitted).       Defendant did not raise any issue related to due

process or equal protection at the SBM hearing.                       Consequently,

defendant has failed to preserve these constitutional issues for

appeal.

       Defendant      contends     that   this    Court      should    nevertheless

review his constitutional issues because his appointed counsel

was ineffective for failing to raise any objections to the SBM

order. We are not persuaded.                This Court has stated that “a

claim for ineffective assistance of counsel is available only in

criminal matters, and . . . SBM is not a criminal punishment.”

State v. Wagoner, 199 N.C. App. 321, 332, 683 S.E.2d 391, 400

(2009), aff’d per curiam, 364 N.C. 422, 700 S.E.2d 222 (2010).

Therefore,      defendant    is    not    permitted    to     raise    a    claim   of

ineffective assistance of counsel concerning his representation

at the SBM hearing.          Accordingly, we affirm the trial court’s

order.

       Affirmed.

       Judges CALABRIA and GEER concur.
                         -3-
Report per Rule 30(e).